On petition for rehearing.
Pee Curiam.
Hpon petition for rehearing plaintiff asserts that, in any event, he is entitled to make a motion for a new trial in the district court. The former opinion does not deprive plaintiff of this right. Plaintiff made a motion in the alternative for judgment notwithstanding the verdict or for a new trial. The trial court ordered judgment notwithstanding' the verdict. This, of course, leaves - the motion for a new trial undetermined, and, under the rule announced by this court in Nelson v. Grondahl, 12 N. D. 130, 134, 96 N. W. 299, and 13 N. D. 363, 368, 100 N. W. 1093, plaintiff’s right to move for a new trial still remains. Accordingly, leave is granted to the plaintiff to apply to the court below for a new trial within thirty days from the date of the filing of the remittitur, and if such motion is not made, judgment is directed to be entered in favor of defendant pursuant to the verdict.
Petition for rehearing denied.